Citation Nr: 0211021	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  94-49 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.

(The issues of entitlement to service connection for 
bronchopneumonia and chronic obstructive pulmonary disease 
will be the subject of a later decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1964.

This matter comes to the Board on appeal from a January 1994 
rating decision of the Regional Office (RO) that, in 
pertinent part, denied the veteran's claim for service 
connection for residuals of a back injury.  This case was 
previously before the Board in September 1997 and August 
2000, and was remanded on each occasion for additional 
development of the record.  

The Board is undertaking additional development concerning 
the issues of entitlement to service connection for 
bronchopneumonia and chronic obstructive pulmonary disease 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDING OF FACT

A back disability was not demonstrated during service or for 
many years thereafter, and there is no clinical evidence 
linking the current back disorder to service.




CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2001).;


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131.

The veteran asserts that service connection is warranted for 
residuals of a back injury.  He argues that he had an 
allergic reaction to vaccines he was given in service, and 
that, after a shot, he passed out and fell off scaffolding.  
He claims that he has had back problems ever since this 
incident.  

The evidence in support of the veteran's claim includes 
medical evidence that he currently has a back disability, 
medical literature submitted by the veteran and his 
statements, including his testimony at a hearing before the 
undersigned.  In a statement dated in October 1997, a private 
physician related that he had seen the veteran in April 1995 
with a history of low back pain.  It was reported that the 
veteran had been injured in service, approximately in 1962, 
and that he had experienced chronic low back pain since then.  
Following an examination, the diagnosis was chronic low back 
strain.  

The veteran was seen by another private physician in October 
1997 and related that he fell off scaffolding in 1962. He 
maintained that he fell because he had anaphylactic reaction 
from immune injections he had been receiving.  A private 
psychiatrist reported a similar history in April 1999.  

Medical literature of record submitted by the veteran 
indicates that collapse or shock-like state can be a reaction 
to the DPT vaccination.  

The evidence against the veteran's claim consists of the 
service medical records and post-service medical records.  
The service medical records confirm that the veteran was 
given a typhus vaccine in August 1962, to which he reacted 
with rapid thready pulse, poor respiration and collapse.  He 
was treated for anaphylaxis and given epinephrine.  It was 
reported in September 1962 that he was given typhus vaccine 
in subdivided dosage after receiving Benadryl on the mornings 
of inoculations.  He had no adverse reactions except for 
drowsiness and fatigability, which was attributed to the 
antihistamine.  It was indicated that since he had also 
received cholera vaccine on the day in which he went into 
shock, it was recommended that he be skin tested to this 
vaccine before being given further injections.  

On a report of medical history in conjunction with the 
separation examination, the veteran denied having had any 
bone or joint deformity.  On the separation examination in 
December 1963, the spine was evaluated as normal.  The 
initial indication following service of any treatment for 
complaints involving the back was in May 1990, at which time 
the veteran reported a one week history of low back 
discomfort.  A history of back discomfort several years 
previously was noted.  The veteran's wife reported in a May 
1999 statement that she took the veteran to a private 
physician for treatment of back pain in 1988 and 1989.  This 
statement is consistent with the history recorded at the time 
of the May 1990 medical treatment.  

The fact remains that the service medical records are 
negative for complaints or findings concerning the back.  
Indeed, in his substantive appeal dated in December 1994, the 
veteran conceded that he did not complain of a back injury 
during service.  He asserted that he was trained not to 
complain about things or he would be ostracized.  It is 
significant to observe that there is no clinical evidence of 
any treatment for back symptoms for many years after service.  
Even if the Board were to assume that the veteran sustained 
an injury during service, the fact that the back was normal 
on the separation examination and the absence of any clinical 
evidence of treatment for so many years after for back 
complaints tends to indicate that any back injury during 
service was acute and transitory and resolved without 
residual disability.  See 38 C.F.R. § 3.303(b) (2001).  The 
statements in reports from private physicians to the effect 
that the veteran had a back injury in service were clearly 
based on the veteran's history as related to the physicians, 
and are inconsistent with the service medical records.  There 
is no competent medical evidence, to include the physicians' 
statements, that link the current back disorder, first 
manifested many years after service, to the veteran's period 
of service.  In this regard, the Board emphasizes that no 
abnormalities of the spine were documented on the separation 
examination.  In addition, it must be observed that there is 
no clinical evidence of treatment for any back complaints for 
many years after service.  

The Board concludes, therefore, that the medical evidence, 
that is, the lack of any findings during service or for many 
years thereafter of a back disability, is of greater 
probative value than the veteran's statements made in support 
of his claim for monetary benefits.  The weight of the 
evidence, accordingly, is against the claim for service 
connection for residuals of a back injury.  


ORDER

Service connection for residuals of a back injury is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

